Citation Nr: 1143594	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-02 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Whether the appellant is a veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The claimant/appellant alleges that he served with the United States Armed Forces in the Far East (USAFFE) during World War II.  Specifically, that he served in the Philippine Commonwealth Army, to include recognized guerrilla service, in the service of the United States Armed Forces from May 1945 to November 1945.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decisional letter by the Manila Department of Veterans Affairs (VA) Regional Office (RO) that denied his claim seeking compensation from the Filipino Veterans Equity Fund.  Because veteran status of the person seeking benefits is a threshold requirement for establishing entitlement to such benefit, that is the matter before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant is not a veteran, and is not eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Palor v. Nicholson, 21 Vet. App. 325 (2007), the United States Court of Appeals for Veterans Claims (Court) held that in claims where it is first necessary to establish veteran status, proper VCAA notice must be tailored to inform the claimant of the information or evidence necessary to prove the element of veteran status, what information the appellant is responsible for providing, and what information VA will seek to obtain concerning that element. 

A close review of the claims file finds that the appellant was not advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of this matter.  However, the Board finds that he is not prejudiced by such notice defect.  In Shinseki v. Sanders, 556 U.S. 396 (2009), the United States Supreme Court held, in essence, that - except for cases in which VA has failed to inform the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.  The appellant has not alleged that he is prejudiced because he did not receive timely notice of what is necessary to substantiate his claim.  Significantly, the RO sought service department certification of the appellant's alleged service (in connection with a prior claim) in August 2005 under several alternately provided spellings of his name for service from May 8, 1945 to November 13, 1945.  Based on evidence provided in connection with his February 2009 claim for the benefit sought here, the RO again sought service department verification of the Veteran's alleged service in August 2010 under additionally provided alternate spellings of his name for service from November 25, 1942 to March 26, 1946.)  Based on the service department certifications that the Veteran did not have qualifying service, the RO determined that he was ineligible for the benefit sought as a matter of law.  When an appellant is ineligible for VA benefits as a matter of law based on the service department's refusal to certify his service, he is not prejudiced by VA's failure to notify him of the various methods available for proving Philippine veteran status.  See Palor, 21 Vet. App. at 332-33 (noting that "given the binding nature of the U.S. service department's certification . . . a remand for further development could not possibly change the outcome of the decision").. 

The RO sought certification of the appellant's alleged military service.  There is no indication that the information VA submitted to the service department for verification purposes was incomplete or erroneous.  The appellant subsequently submitted additional information suggesting that recertification was necessary and the RO sought recertification.  VA's duty to assist is met.

There is no legal entitlement to the benefit claimed (Filipino Veterans Equity compensation benefits) because the appellant did not have recognized qualifying active military service.  Because there is no reasonable possibility that further notice or assistance would aid in substantiating this claim, any VCAA notice or assistance deficiencies are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim). 

Factual Background

In conjunction with this claim he submitted a document dated in 1945 with the headings "induction record," "enlistment record," and "final indorsement" which shows that he was inducted on April 9, 1945 into the Philippine Army (CoryFadlen 2nd Lt. Inf. P.A.).  He also previously filed a claim for service connection for a mental condition in August 2006 and reported a date of birth February, 1927, active service from May 8, 1945 to November 13, 1945 with the USAFFE.  See VA Form 21-526.  In conjunction with this claim, he submitted VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs and also submitted a copy of the previously submitted evidence as well as W.D., A.G.O Form No. 24 dated in November 1945 and Commonwealth of the Philippines, Philippine Army, Certificate of Relief From Active Duty dated in November 1945 which shows service with the P.A. (Philippine Army).  

In August 2005, the RO submitted the foregoing information to the National Personnel Records Center (NPRC) and requested that they "furnish complete AGUZ Form 632 and furnish all extracts of Form 23 executed prior to and subsequent to 06-30-46 including all available medical and clinical records."  In September 2005, the NPRC certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

In February 2009, the appellant applied for one-time payment from the Filipino Veterans Equity Compensation Fund.  He contended that he had active service with the Commonwealth Army from May 8, 1945 to November 13, 1945  See February 2009 VA Form 21-4138.

In support of his claim for the one-time payment from the Filipino Veterans Equity Compensation Fund, the appellant submitted duplicates of the above described evidence as well as the following: 

* A document in connection with his pension benefits from the PVAO (Philippine Veterans Affairs Office).  

* A May 1995 certification from the General Headquarters of the Armed Forces of the Philippines, the Assistant Adjutant General (Form AGNR2) which certified that Pvt B. T. was with Combat Co Hq Bn 66th Inf from May 8, 1945 to November 13, 1945.  

* A Republic of the Philippines Department of National Defense Philippine Veterans Affairs Office Application Form for Bank Remittance for Active Pensioner.  

* A May 2004 certification from the General Headquarters of the Armed Forces of the Philippines, Office of the Assistant Adjutant General (Form AGNR2) which provided that Pvt B.T. was born April, 1927 in Buklawan Kapangan, Benguet and his military status was USAFFE.  He enlisted May 8, 1945 with 66th Inf. PA and was discharged October 31, 1945.  The appellant's father and brother are also listed and the purpose of the certification is "USVA."

* A Republic of the Philippines Department of National Defense Philippine Veterans Affairs Office Application for Old Age Pension, noting service in the infantry with Combat Co Hq Bn 66th Inf USAFIP-NL and discharge in November 13, 1945.  

* A December 2009 certification from the General Headquarters of the Armed Forces of the Philippines, Office of the Adjutant General which provides that Pvt B. T. was born April, 1927 in Buclawan Kapangan, Benguet and his military status was USAFFE.  He enlisted May 8, 1945 with 66th Inf. PA and was discharged October 31, 1945.  The appellant's father and brother are also listed and the purpose of the certification is "PVAO Vet Benefits." 

* A January 2010 Republic of the Philippines Department of National Defense Philippine Veterans Affairs Office certification that B. T. is a veteran of Philippine Revolution/World War II and served with Combat Co Hq Bn 66th Inf.  

In August 2010, the RO sought re-certification of the appellant's service from the NPRC.  The RO also submitted for the NPRC's review a copy of the appellant's AGNR2, OTAG/NRD Form and other military service records.  Based on the foregoing information, in September 2010, the NPRC certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

In November 2010, the Veteran submitted a January 2010 certification from the General Headquarters of the Armed Forces of the Philippines, Office of the Adjutant General which provided essentially the same information with was previoulsy submitted to the NPRC for re-certification.  

Legal Criteria and Analysis

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East During World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. §  3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

The appellant has not submitted any documents that meet the first requirement of 38 C.F.R. § 3.203(a).  He has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge from the U.S. Armed Forces.  Therefore, VA sought service department verification of whether the appellant served in the U.S. Armed Forces in the Philippines.  Based on the different sets of information contained in the evidence/certifications submitted by the appellant, in September 2005 and September 2010, the service department (via the NPRC) certified it had no record of the appellant serving as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

The Board acknowledges that some of the documents submitted by the appellant suggest that he had service in the USAFFE.  In particular, the certifications from General Headquarters of the Armed Forces of the Philippines, Office of the Adjutant General and Assistant Adjutant General state that his military status was USAFFE.  However, such documents were provided by the Philippine Army, not the U.S. service department and they are therefore inadequate to establish veteran status.   see 38 C.F.R. §  3.203(a).  Conversely, certifications from the service department (via the NPRC) are binding on VA, and VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  If a change of service department certification is what the appellant seeks, his remedy lies with the service department and not with VA.

The appellant has provided no further evidence (since the September 2010 certification) that would warrant a request for re-certification of his service/ nonservice by the service department and VA must abide by the service department's certification.  See Capellan v. Peake, 539 F.3d 1737 (Fed Cir. 2008); Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Accordingly, the Board finds the appellant did not have the requisite service and is not a veteran so as to establish eligibility for compensation from the Filipino Veterans Equity Compensation Fund.  Since the law is dispositive in this matter, the claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal to establish veteran status for the appellant and his entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


